  Case 1:15-cr-00036-DSC Document 121 Filed 05/16/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36
                                 )
ELIZABETH MCMAHAN                )


             MOTION POSTPONE DEADLINE FOR FILING
   DEFENDANT’S POSITION WITH RESPECT TO SENTENCING FACTORS

     AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:

     1. The Defendant’s Position with Respect to Sentencing

Factors is due to be filed on May 17, 2019. Sentencing is

scheduled for June 17, 2019 at 1:30 p.m.

     2. Undersigned counsel requires a one week postponement

in the deadline to file the Position paper.

     3.   Assistant United States Attorney Christian Trabold

has no objection to the relief sought herein.

     WHEREFORE, the defendant Elizabeth McMahan respectfully

requests that deadline for filing the Position of Defendant

with Respect to Sentencing Factors be extended from May 17,

2019 until May 24, 2019.


                            Respectfully submitted,


                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
